UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7909



DARRIN DEWAYNE BRUMMETT,

                                            Plaintiff - Appellant,

          and

SCOTT WILKINSON; MICHAEL A. COSENTINO; RONNIE
B. SHARPE; DON R. SMITH; DARRLY A. DIXON;
LAMAR DESHAWN MULLINS; DANIEL ID-DEEN; LONNIE
THOMPSON; MICHAEL PETERSON, a/k/a Larry G.
Arrington,

                                                       Plaintiffs,
          versus


JAMES MCCAULEY,

                                             Defendant - Appellee.



                            No. 95-8586



LAMAR DESHAWN MULLINS,

                                            Plaintiff - Appellant,

          and

DARRIN DEWAYNE BRUMMETT; SCOTT WILKINSON;
MICHAEL A. COSENTINO; RONNIE B. SHARPE; DON R.
SMITH; DARRLY A. DIXON; DANIEL ID-DEEN; LONNIE
THOMPSON; MICHAEL PETERSON, a/k/a Larry G.
Arrington,
    Plaintiffs,




2
          versus

JAMES MCCAULEY,

                                              Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (CA-95-3262-3-20BC)

Submitted:   July 23, 1996                Decided:   July 30, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Darrin DeWayne Brummett, Lamar Deshawn Mullins, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Appellants appeal from the district court's order denying

relief on their 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Brummett v. McCauley, No. CA-95-3262-3-20BC (D.S.C. Nov. 8,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                4